ORDER

Defendant Clark Samuels appeals the sentence of imprisonment imposed upon his conviction for aiding and abetting an attempt to possess .with the intent to distribute cocaine in violation of 21 U.S.C. § 846 and 18 U.S.C. § 2. The parties have expressly waived oral argument, and upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
At sentencing, the district court attributed seven kilograms of cocaine to Samuels, establishing a base offense level of 32 under the sentencing guidelines, and reduced his base offense level by four levels for his minimal role. With a total offense level of 28 and a criminal history category of III, Samuels had a guideline range of 97 to 121 months. Pursuant to 21 U.S.C. § 841(b)(1)(A), the district court sentenced Samuels to the mandatory minimum sentence of ten years.
On appeal, a panel of this court affirmed Samuels’s conviction but vacated his sentence and remanded the case for resentencing without a four-level minimal role reduction. The panel determined that as Samuels played a key role in brokering the subject drug transaction, he did not play a limited role in the conspiracy. Instead, he was indispensable to the completion of the operation. Therefore, the district court’s finding that Samuels played a minimal role was clearly erroneous. United States v. Samuels, 308 F.3d 662, 672 (6th Cir.2002), cert. denied, 537 U.S. 1225, 123 S.Ct. 1335, 154 L.Ed.2d 1085 (2003). Upon remand, the district court refused to grant a two-level mitigating-role reduction to Samuels and resentenced him to 151 months of imprisonment.
On appeal, Samuels contends that the district court erred in refusing to consider whether he was entitled to a mitigating-role reduction for his minor participation in the subject drug transaction.
Upon review, we conclude that the district court properly held that this court’s opinion did not permit any mitigating role reduction under USSG § 3B1.2. Samuels’s challenge to the district court’s refusal to grant him a mitigating-role reduction is barred by the law-of-the-case doctrine.
Under the law-of-the-case doctrine, the district court may not reconsider determinations made by this court at a prior stage of the litigation. See Lac Vieux Desert Band of Lake Superior Chippewa Indians v. Mich. Gaming Control Bd., 276 F.3d 876, 879 (6th Cir.), cert. denied, 536 U.S. *573923, 122 S.Ct. 2589, 153 L.Ed.2d 779 (2002); United States v. Moored, 38 F.3d 1419, 1421 (6th Cir.1994). In the immediate case, a panel of this court has previously held that “[a]s Samuels played a key role in brokering the drug transaction, he did not play a limited role in the conspiracy. Instead, he was indispensable to the completion of the operation.” Samuels, 308 F.3d at 672. This court’s opinion forecloses a finding that Samuels is entitled to a mitigating-role reduction for his alleged minor participation in the subject drug transaction.
Accordingly, we affirm the district court’s judgment.